In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
KATHLEEN CAMPBELL,         *
                           *    No. 17-438V
               Petitioner, *    Special Master Christian J. Moran
                           *
v.                         *
                           *    Filed: June 29, 2020
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************
                           ORDER

        On June 29, 2020, a status conference was held to discuss the June 10, 2020 ruling
finding fact and next steps. Considering the ruling, petitioner requested a limited amount of time
to consult with experts to determine if moving forward is feasible.

       Accordingly, the following is ORDERED:

        Petitioner shall file a status report by Wednesday, July 29, 2020, indicating whether she
will be proceeding forward with an expert.

   Any questions may be directed to my law clerk, Andrew Schick, at (202) 357-6360.

       IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master